No. 12141

            I N THE SUPREME C U T O THE STATE O M N A A
                             OR    F           F OTN

                                           1972



T E STATE O MONTANA,
 H         F

                                P l a i n t i f f and Respondent,



GILMAN RUSSELL FORSNESS,

                                Defendant and Appellant.



Appeal from:          D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                      Honorable Robert J. Nelson, Judge p r e s i d i n g .

Counsel of Record:

         For Appellant :

                   Robert J , Campbell argued, Missoula, Montana,

         For Respondent:

                   Hon. Robert Lo Woodahl, Attorney General, Helena,
                     Montana.

                     Helena, Montana
                   J o Fred Bourdeau,
                                          .
                   David Gliko, A s s i s t a n t Attorney General, argued,

                                               County Attorney, Great F a l l s , Montana.
                   Arthur Matteucci and James R, Walsh, Deputy County
                     A t t o r n e y s , Great F a l l s , Montana.



                                                    Submitted:        March 1 5 , 1972

                                                       Decided:     M 2 9 1n
                                                                     R     9
F i l e d : IWMR   2 9 1972



                                                    Clerk
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.


          This a p p e a l i s by t h e defendant, Gilman R u s s e l l F o r s n e s s ,

who was t r i e d and convicted f o r s e l l i n g dangerous drugs i n t h e

e i g h t h j u d i c i a l d i s t r i c t , county of Cascade.       He a p p e a l s from

t h e judgment.

          This a p p e a l i s taken by a v o l u n t e e r counsel who d i d n o t

take part i n the t r i a l .         The i s s u e s on a p p e a l    a r e narrowly

d i r e c t e d t o t h e a c t i v i t i e s of t r i a l counsel.    However, i n o r d e r

t o put t h e c a s e i n p e r s p e c t i v e , t h a t i s , t o gauge t h e s i n c e r i t y

of r a t h e r s t r a n g e and s t r a i n e d charges on a p p e a l we f e e l i t neces-

s a r y t o s e t f o r t h t h e background appearing i n t h e r e c o r d .

          Defendant was convicted of s e l l i n g dangerous d r u g s ,

LSD, marihuana        ,   and a n a c i d c a l l e d "window panetP t o h i s s i x t e e n

year o l d son K i m F o r s n e s s ,    who i n t u r n peddled i t t o o t h e r young

people i n Great F a l l s ,

          A t t h e time of h i s a r r e s t defendant was 42 y e a r s of age

and had been married s e v e r a l t i m e s ,          H i s f i r s t marriage was t o

~ i m ' smother and of t h i s marriage t h e r e were t h r e e c h i l d r e n ,

K i m 17, Nancy 15 and Suzanne 13.                  From t h e time of t h e d i v o r c e

from ~ i m ' smother, defendant c o n t r i b u t e d l i t t l e t o t h e s u p p o r t

of h i s family and Mrs. Delores Forsness had t o work t o s u p p o r t

her children.         Defendant had a t l e a s t one more marriage, one more

c h i l d , and one more d i v o r c e a t t h e time of h i s a r r e s t .

          The r e c o r d r e v e a l s defendant had r e t i r e d from t h e United

S t a t e s A i r Force a f t e r t e n y e a r s of s e r v i c e ; t h a t he had worked

f o r t h e F e d e r a l Aviation Agency; and t h a t he had no previous

a r r e s t record.       Testimony i n d i c a t e s t h a t sometime d u r i n g t h e

l a t e 1960's defendant became involved i n t h e "hippie movement"
and moved t o San F r a n c i s c o , C a l i f o r n i a , where h e l i v e d i n t h e

Haight-Ashbury a r e a .           The r e c o r d a l s o i n d i c a t e s t h a t t h e s o n

K i m l i v e d w i t h h i s f a t h e r f o r a p e r i o d o f time i n San F r a n c i s c o ,

where h i s f a t h e r i n t r o d u c e d him t o t h e drug c u l t u r e .        Further,

when K i m r e t u r n e d t o Montana i n t h e f a l l o f 1970, he commenced

t o s e l l d r u g s t o young people i n t h a t a r e a .

           A t a b o u t t h e time K i m began s e l l i n g v a r i o u s d r u g s , h i s

mother c o n t a c t e d t h e G r e a t F a l l s p o l i c e informing them t h a t s h e

was w o r r i e d a b o u t a l e t t e r K i m had r e c e i v e d from h i s f a t h e r

concerning t h e drug t r a d e .            She gave t h e l e t t e r t o t h e c i t y

p o l i c e who a t t h e time were i n v e s t i g a t i n g b o t h h e r son and h e r

ex-husband, who had appeared i n G r e a t F a l l s a few days p r e v i o u s .

The n e x t d a y , December 1 5 , 1970, s h e gave t h e c i t y p o l i c e p e r -

m i s s i o n t o s e a r c h h e r s o n ' s room where t h e y found marihuana ,

c a l l e d Panama Red, and correspondence between t h e d e f e n d a n t and

K i m , f u r t h e r i n v o l v i n g them i n t h e s a l e o f d r u g s .

           On J a n u a r y 4, 1971, K i m F o r s n e s s was a r r e s t e d a t h i s home.

A t t h e home s e v e r a l I G A money o r d e r s were found which were made

o u t t o one Bob White of San F r a n c i s c o , a man d e f e n d a n t had

d i r e c t e d K i m t o c o n t a c t t o purchase d r u g s .      A f t e r being given t h e

Miranda warning, K i m gave a w r i t t e n s t a t e m e n t t o t h e p o l i c e which

involved t h e d e f e n d a n t , i n t h a t he gave and h e l p e d h i s s o n t o

o b t a i n drugs t o s e l l .

           Defendant was a r r e s t e d on J a n u a r y 8 , 1971 and appeared

on J a n u a r y 11, 1971, b e f o r e Judge Nelson.                A t t h a t time defendant

informed Judge Nelson t h a t h e would p r o c u r e p r i v a t e c o u n s e l ,

b u t Judge Nelson a p p o i n t e d Robert A . Tucker, Esq. t o be h i s

c o u n s e l u n t i l d e f e n d a n t procured h i s own a t t o r n e y .    On J a n u a r y

1 3 , 1971, d e f e n d a n t appeared w i t h M r . Tucker b e f o r e Judge Bradford

and upon a motion made by M r . Tucker d e f e n d a n t was s e n t t o t h e
s t a t e h o s p i t a l a t Warm S p r i n g s , Montana, f o r p s y c h i a t r i c e v a l u a -

tion.       I n mid-February 1971, he was r e t u r n e d t o Cascade County,

a l o n g w i t h a n e v a l u a t i o n r e p o r t which i n d i c a t e d he c o u l d s t a n d

trial.

           Due t o d e f e n d a n t s a l l e g a t i o n s t h a t he was n o t g i v e n com-

p e t e n t c o u n s e l , we w i l l d e t a i l h i s p r e t r i a l a c t i v i t i e s . On

February 24, 1971, c o u n s e l f i l e d a motion t o d i s m i s s w i t h b r i e f ,

which was d e n i e d ; on March 2 , 1971, d e f e n d a n t , w i t h c o u n s e l ,

appeared b e f o r e Judge Bradford and was g r a n t e d a c o n t i n u a n c e on

a r r a i g n m e n t and on t h a t same day Judge Bradford s e t t r i a l f o r

A p r i l 5 , 1971;       on March 5 , 1971, d e f e n d a n t d i s q u a l i f i e d Judge

Bradford and Judge H a t f i e l d was c a l l e d i n and on t h a t same day

a motion t o d i s m i s s was f i l e d b e f o r e Judge H a t f i e l d ; on March 8 ,

1971, c o u n s e l Tucker f i l e d a motion t o withdraw a s c o u n s e l ,

which was g r a n t e d .       The c o u r t then a p p o i n t e d Gregory H . Warner,

Esq. t o r e p r e s e n t d e f e n d a n t who approved b o t h t h e w i t h d r a w a l o f

Tucker and t h e appointment o f Warner; on March 30, 1971, t h e

t r i a l d a t e o f A p r i l 5 , 1971, was v a c a t e d and r e s e t f o r May 4 ,

1971; On A p r i l 16, 1971, because o f a c o n f l i c t i n t r i a l d a t e s ,

Judge H a t f i e l d was r e l i e v e d o f t h e c a s e and Judge Nelson a c c e p t e d

jurisdiction;           on A p r i l 23, 1971, d e f e n d a n t appeared w i t h c o u n s e l

Warner, who f i l e d and argued a motion t o d i s m i s s and on t h a t

same d a t e p r e l i m i n a r y i n s t r u c t i o n s were s e t t l e d f o r t h e c a s e ;

on A p r i l 2 6 , 1971, d e f e n d a n t appeared b e f o r e Judge Nelson, w i t h

c o u n s e l , and heard t h e judge deny a 1 1 m o t i o n s .               Upon being r e q u e s t e d

t o e n t e r a plea, d e f e n d a n t d e c l i n e d and a p l e a o f n o t g u i l t y was

e n t e r e d by t h e c o u r t ; on A p r i l 2 9 , 1971, t h e c o u r t g r a n t e d t h e

s t a t e ' s motion t o add c e r t a i n w i t n e s s e s ; and on May 4 , 1971, t h e

c a s e f i n a l l y went t o t r i a l .
            On May 4 , 1971, p r i o r t o t h e commencement o f t h e t r i a l ,

d e f e n d a n t ' s c o u n s e l , Warner, asked t o withdraw and t h a t a new

c o u n s e l be o b t a i n e d b e c a u s e d e f e n d a n t had r e a u e s t e d t h a t h e w i t h -

draw.       The c o u r t d e n i e d t h e r e q u e s t and t h e c a s e went t o t h e

jury, r e s u l t i n g i n defendant's conviction.                        It s h o u l d be n o t e d

h e r e t h a t i n a d d i t i o n t o c o u n s e l Gregory H . Warner, Esq, a young

p r a c t i o n e r , d e f e n d a n t had a t t h e c o u n s e l t a b l e Donald L. Ostrem,

E s q . , who h a s p r a c t i c e d law a number o f y e a r s i n s t a t e and f e d e r a l

t r i a l courts.

            Two i s s u e s a r e p r e s e n t e d by d e f e n d a n t f o r review:

            1.    Did t h e t r i a l c o u r t e r r i n r e f u s i n g t o a c c e p t t h e

w i t h d r a w a l o f c o u n s e l a f t e r d i s c h a r g e by t h e d e f e n d a n t ?

            2.    Did t h e d i s t r i c t c o u r t v i o l a t e t h e due p r o c e s s c l a u s e

of t h e F o u r t e e n t h Amendment t o t h e United S t a t e s C o n s t i t u t i o n

by f o r c i n g t h e d e f e n d a n t t o t r i a l w i t h a c o u r t a p p o i n t e d c o u n s e l ,

which c o u n s e l d e f e n d a n t had d i s c h a r g e d and who d i d n o t have t h e

confidence o f t h e accused?

           W find/%%rit t o defendant's f i r s t issue.
            e                                                                        Here t h e

d e f e n d a n t , who i n e a r l y J a n u a r y 1971, s a i d h e would o b t a i n h i s

own c o u n s e l b u t d i d n o t d o s o , h a s had f o u r lawyers r e p r e s e n t

him up t o and i n c l u d i n g t h i s a p p e a l .          M r . Tucker l a s t e d t h e f i r s t

two months ; M r . Warner e n t e r e d t h e c a s e i n mid-March and went

t h r o u g h t h e t r i a l ; M r . Ostrem p a r t i c i p a t e d i n t h e t r i a l a s s i s t i n g

M r . .Warner; and Mr. Campbell who a p p e a r s a s a v o l u n t e e r on a p p e a l .

P r o c e d u r a l l y , M r . Warner and M r . Tucker d e l a y e d a r r a i g n m e n t from

J a n u a r y u n t i l A p r i l 2 6 , knowing from L a t e March t h a t t r i a l was

s e t f o r May 4 .        D i s c h a r g e o f h i s c o u n s e l on May 3 , t h e day b e f o r e

t r i a l , f o r t h e f o l l o w i n g r e a s o n s was n o t s u f f i c i e n t t o d e l a y t h e

trial.       Defendant s t a t e d :
           '"or t h e r e c o r d , I would l i k e i t t o show t h a t I
           r e f u s e counsel because t h e e f f o r t s he has made
           have n o t been i n m b e s t i n t e r e s t . Furthermore
                                     y
           I have been h e l d incommunicado f o r f o u r months.
           I have been disallowed t o make f o u r c a l l s . I
           have n o t been allowed t h a t o p p o r t u n i t y , s i r .

            "* * * S i r , may I s t a t e t h a t you a r e denying me
           m r i g h t t o c a l l a lawyer of m choice."
            y                                        y

            The t r i a l judge r e f u s e d t o d i s c h a r g e counsel a t t h i s

l a t e date.

           The charges contained i n d e f e n d a n t ' s s t a t e m e n t dehors

the record.          As a m a t t e r of f a c t , t h e record r e v e a l s t h a t t h e

t r i a l judge and v a r i o u s counsel gave t h e defendant every oppor-

t u n i t y t o present h i s case.             ~ e f e n d a n t ' s only c l a i m , r e a l l y ,

i s t h a t he could n o t have counsel o r h i s c h o i c e .

           The second i s s u e f o r review i s concerned w i t h t h e a l l e g e d

v i o l a t i o n o f t h e due process c l a u s e of t h e F o u r t e e n t h Amendment

t o t h e United S t a t e s C o n s t i t u t i o n .     Defendant argues t h a t h i s

r i g h t t o counsel a s an i n d i g e n t n e c e s s a r i l y i n c o r p o r a t e s h i s

r i g h t t o e f f e c t i v e counsel.        He a l l e g e s t h a t when t h e appearance

of counsel t a k e s on t h e c l o a k of pro forma r a t h e r than t h a t of

z e a l and a c t i o n , he was denied h i s day i n c o u r t .                  Wilson v . S t a t e ,

222 Ind. 6 3 , 5 1 N.E.2d 848; Hawkins v . S t a t e , (Fla. 1966), 184

So.2d 486; Smotherman v . Beto, 276 F.Supp. 579.

           Here, i n e f f e c t , defendant i n u s i n g t h e words " e f f e c t i v e

counsel" and one t h a t he has "confidence in",                            i s alleging that

he had inadequate counsel.                    W e f i n d t h e r e c o r d does n o t support

this allegation.             W have noted i n d e t a i l t h e e f f o r t s of two de-
                              e

f e n s e counsel on h i s b e h a l f .         Claimed inadequacy o f counsel must

n o t be t e s t e d by a g r e a t e r s o p h i s t i c a t i o n of a p p e l l a t e c o u n s e l ,
n o r by t h a t c o u n s e l t s u n r i v a l e d o p p o r t u n i t y t o s t u d y t h e r e c o r d

a t l e i s u r e and c i t e d i f f e r e n t t a c t i c s of perhaps d o u b t f u l e f f i c a c y .

Success i s n o t t h e t e s t o f e f f i c i e n t c o u n s e l , f r e q u e n t l y n e i t h e r

v i g o r , z e a l , nor s k i l l can overcome t h e t r u t h .

           W a g r e e with counsel f o r defendant t h a t t h e r i g h t t o
            e

be r e p r e s e n t e d by c o u n s e l i n a c r i m i n a l proceeding i s a funda-

mental r i g h t e s s e n t i a l t o c r i m i n a l j u s t i c e . S t a t e v . Schenk, 151

Mont. 493, 444 P.2d 861; S t a t e v . Gray, 152 Mont. 310, 448 P.2d

744; S t a t e v. N o l l e r , 142 Mont. 35, 381 P.2d 293.                           However, we

do n o t a g r e e w i t h d e f e n d a n t ' s c o n t e n t i o n t h a t h e can d i s m i s s h i s

c o u n s e l j u s t b e f o r e g o i n g t o t r i a l , a f t e r c o u n s e l had a d e q u a t e l y

r e p r e s e n t e d him f o r s e v e r a l months, and t h e n on a p p e a l a l l e g e

h i s b a s i c c o n s t i t u t i o n a l r i g h t s have been v i o l a t e d .      Severa 1

r e c e n t f e d e r a l c a s e s have covered t h i s argument f u l l y .                United

S t a t e s v . D a v i s , 365 F.2d 251; Davis v . S t e v e n s , 326 F.Supp.                       1182,

1183.      I n t h e l a t t e r c a s e , which c i t e d United S t a t e s v . D a v i s ,

the court said:

          'blonetheless , w h i l e t h i s r i g h t t o c o u n s e l
           includes t h e r i g h t of a n indigent defendant
           t o have c o u n s e l a p p o i n t e d f o r h i s b e n e f i t
           f r e e of c h a r g e t o him, Gideon v . Wainwright,
           supra , i t n e v e r h a s been h e l d t h a t t h i s
           r i g h t t o c o u n s e l a l s o comprehends a r i g h t
           of a n i n d i g e n t d e f e n d a n t t o have c o u n s e l of
           h i s c h o i c e a p p o i n t e d f o r him. R a t h e r , i t i s
           the duty'of the court t o appoint counsel f o r
           t h e i n d i g e n t d e f e n d a n t , and u n l e s s t h e r e i s
           good c a u s e shownhy t h e appointment o f a
           p a r t i c u l a r a t t o r n e y should n o t have been
           made, t h e d e f e n d a n t must a c c e p t t h e a t t o r n e y
           s e l e c t e d by t h e c o u r t u n l e s s h e waives t h e
           r i g h t t o be r e p r e s e n t e d by c o u n s e l . This
           p r o p o s i t i o n o f law i s s u p p o r t e d by numerous
           cases. [citing cases]"

           The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .
                                                n
Mr. J u s t i c e Haswell s p e c i a l l y c o n c u r r i n g :

           I concur i n t h e r e s u l t but n o t a l l t h a t i s s a i d

i n t h e foregoing opinion.


                                                     .A .
                                                      I+
                                                      Associate
                                                                       Wd&QQ
                                                                    ustfce